Per Curiam.

We adopt the findings of the board and its conclusions, except the conclusion that in the MacKall matter respondent violated DR 7-102(A)(2) (knowingly advancing a claim or defense unwarranted under existing law), which the board erroneously characterized as “failing to carry out a contract of employment.” We also adopt the recommendation of the board. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.